Name: Commission Regulation (EC) No 2296/98 of 23 October 1998 amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French overseas departments
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  international trade;  agri-foodstuffs;  overseas countries and territories
 Date Published: nan

 EN Official Journal of the European Communities 24. 10. 98L 287/8 COMMISSION REGULATION (EC) No 2296/98 of 23 October 1998 amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French overseas departments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 2(6) thereof, Whereas Commission Regulation (EC) No 28/97 of 9 January 1997 laying down detailed rules for implementa- tion of the specific measures for the supply of certain vegetable oils for the processing industry in the French overseas departments and assessing supply require- ments (3), as amended by Regulation (EC) No 96/98 (4), establishes the supply requirements for those products for 1998; Whereas for 1998 the supply requirements of the depart- ment of RÃ ©union are assessed at 8 000 tonnes in the case of vegetable oils (other than olive oil); whereas the infor- mation supplied by the French authorities indicates that this quantity will be insufficient to cover the require- ments of RÃ ©unions processing industry; whereas it should therefore be increased to 9 200 tonnes; whereas the Annex to Regulation (EC) No 28/97 should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 28/97 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 356, 24. 12. 1991, p. 1. (2) OJ L 267, 9. 11. 1995, p. 1. (3) OJ L 6, 10. 1. 1997, p. 15. (4) OJ L 9, 15. 1. 1998, p. 29. EN Official Journal of the European Communities24. 10. 98 L 287/9 ANNEX ANNEX Assessment of supply requirements for vegetable oils (other than olive oil) for the processing industry falling within CN codes 1507 to 1516 (except 1509 and 1510) for the French overseas departments for 1998. Department Quantity (in tonnes) French Guiana 400 Martinique 2 000 RÃ ©union 9 200 Guadeloupe 300 Total 11 900'